Filed              19-CI-01030
        Case: 0:20-cv-00008-HRW12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                      01/27/20        Boyd
                                                                  Page:    ofNOT
                                                                              23 -ORIGINAL
                                                                         1 Circuit  Page ID#: 5DOCUMENT
                                                                                   Clerk
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                          Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                          COM : 000001 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
                                                                                 EXHIBIT A
Filed              19-CI-01030
        Case: 0:20-cv-00008-HRW12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                      01/27/20        Boyd
                                                                  Page:    ofNOT
                                                                              23 -ORIGINAL
                                                                         2 Circuit  Page ID#: 6DOCUMENT
                                                                                   Clerk
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                          Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                          COM : 000002 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed              19-CI-01030
        Case: 0:20-cv-00008-HRW12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                      01/27/20        Boyd
                                                                  Page:    ofNOT
                                                                              23 -ORIGINAL
                                                                         3 Circuit  Page ID#: 7DOCUMENT
                                                                                   Clerk
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                          Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                          COM : 000003 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed              19-CI-01030
        Case: 0:20-cv-00008-HRW12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                      01/27/20        Boyd
                                                                  Page:    ofNOT
                                                                              23 -ORIGINAL
                                                                         4 Circuit  Page ID#: 8DOCUMENT
                                                                                   Clerk
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                          Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                          COM : 000004 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed              19-CI-01030
        Case: 0:20-cv-00008-HRW12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                      01/27/20        Boyd
                                                                  Page:    ofNOT
                                                                              23 -ORIGINAL
                                                                         5 Circuit  Page ID#: 9DOCUMENT
                                                                                   Clerk
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                          Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                          COM : 000005 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                     01/27/20    Page:Boyd  NOT
                                                                             23 - ORIGINAL
                                                                           Circuit
                                                                        6 of       Clerk      DOCUMENT
                                                                                   Page ID#: 10
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000006 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                     01/27/20    Page:Boyd  NOT
                                                                             23 - ORIGINAL
                                                                           Circuit
                                                                        7 of       Clerk      DOCUMENT
                                                                                   Page ID#: 11
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000007 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                     01/27/20    Page:Boyd  NOT
                                                                             23 - ORIGINAL
                                                                           Circuit
                                                                        8 of       Clerk      DOCUMENT
                                                                                   Page ID#: 12
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000008 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                   Doc #: 1-1 Filed:Tracey L. Kelley,
                                                     01/27/20    Page:Boyd  NOT
                                                                             23 - ORIGINAL
                                                                           Circuit
                                                                        9 of       Clerk      DOCUMENT
                                                                                   Page ID#: 13
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000009 of 000023




Filed              19-CI-01030   12/30/2019         Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        10 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 14
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000010 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        11 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 15
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000011 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        12 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 16
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000012 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        13 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 17
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000013 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        14 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 18
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000014 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        15 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 19
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000015 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        16 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 20
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000016 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        17 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 21
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000017 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        18 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 22
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000018 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        19 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 23
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000019 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        20 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 24
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000020 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        21 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 25
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000021 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        22 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 26
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000022 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
Filed               19-CI-01030
        Case: 0:20-cv-00008-HRW 12/30/2019
                                  Doc #: 1-1 Filed: Tracey L. Kelley,
                                                    01/27/20    Page: Boyd ofNOT
                                                                              23 -ORIGINAL
                                                                        23 Circuit Clerk      DOCUMENT
                                                                                    Page ID#: 27
                                                                            12/31/2019 11:26:57 AM
                                                                            84997-7




                                                                                                         Presiding Judge: HON. JOHN F. VINCENT (632379)
                                                                                                         COM : 000023 of 000023




Filed               19-CI-01030   12/30/2019        Tracey L. Kelley, Boyd Circuit Clerk
